--------------------------------------------------------------------------------

EXHIBIT 10.20



  logo [logo.jpg]
UBS Financial Services Inc.




 
ML
     



CLIENT'S AGREEMENT


FULL ACCOUNT TITLE
 
ClearOne Communications, Inc
 



BRANCH
 
ACCOUNT NUMBER
 
BROKER
C
P
-
3
5
0
3
6
-
1
6



Introduction
1.
This Agreement contains the terms governing an accounts) in my name for the
purchase or sale of property. In the Agreement, "I," "me" or "my" means each
person who signs below. "You," "your" or "UBS Financial Services" means UBS
Financial Services Inc., its successor firms, subsidiaries, correspondents or
affiliates, or employees. "Property" means all securities, including but not
limited to monies, stocks, options, bonds, notes, futures, contracts,
commodities, certificates of deposit’ and other obligations, contracts or
securities.



Applicable Rules and Regulations
2.
All transactions for me shall be subject to the constitution, rules,
regulations, bylaws, interpretations, customs and usages of the exchange or
market and its clearing house, if any, where the transactions are executed. Such
transactions are also subject, where applicable, to the provisions, rules and
regulations of the Securities and Exchange Commission, the Commodity Futures
Trading Commission, the Board of Governors of the Federal Reserve System in
existence at this time and as later amended and supplemented.



Amendment or Waiver
3.
I agree that you may change the terms of this agreement at any time upon prior
written notice to me. By continuing to accept the services offered by you, I
indicate to you my acceptance of these changes. If I do not accept the changes,
I must notify you in writing of my refusal and my account will be cancelled.
However, I will remain liable for any outstanding Debits and/or Charges on my
account.



Transactions and Settlements
4.
All orders for the purchase and sale of any property will be given by me and
executed with the distinct understanding that an actual purchase or sale is
intended and that it is my intention and obligation in every case to deliver
property to cover any and all sales and in the case of purchases to receive and
pay for property that I will do so upon your demand. In case you make a short
sale of any property at my direction or in case I fail to deliver to you any
property which you have sold at my direction, you are authorized to borrow the
property necessary to enable you to make delivery to the purchaser and I agree
to be responsible for the cost or loss you may incur, or the cost of obtaining
the property if you are unable to borrow it. No settlement of my account(s) may
occur without your first receiving all property for which the account is short
and all property in which the account(s) are long being paid for in full and the
property then delivered. You and your correspondents are my constituted agents
to complete all such transactions and are authorized to make advances and expend
monies as are required.



Marking Sell Orders Long or Short
5.
When placing with you any sell order for a short account, I will designate it as
such and hereby authorize you to mark the order as being "short." When placing
with you any order for a long account, I will designate it as such and hereby
authorize you to mark the order as being "long." Any sell order which I shall
designate as being for a long account, is for property which is owned by me and,
if you are unable to deliver this property from any account(s), the placing of
the order will constitute my representation that the property will be delivered
as required and that I will reimburse you for any expense incurred.



Binding Order
6.
Any order which I give shall be binding upon me, and (my/our) personal
representative until you receive notice of my death. Such death and notice will
not affect your right to take any action which you could have taken if I had not
died.



Lien Provisions
7.
All property held or purchased shall be subject to a lien in your favor for the
discharge of all my indebtedness and any other obligations that I may owe to
you, however and whenever arising, and may be held by you as security for the
payment of any such obligations or indebtedness to you in any account you
maintain for me including any accounts in which I may have an interest. You are
authorized without notice to me whenever you deem it advisable from time to time
(a) to transfer interchangeably between any accounts I have with you any or all
of the Property so held, without regard to whether you have in your possession
or subject to your control other Property of the same kind and amount; (b) in
the usual course of business pledge, repledge, hypothecate (either for the
amount I owe you or for a greater or lesser sum) and lend the same to you as
broker or to others from time to time, separately or commingled with Property
carried for other clients and you shall not be required to deliver to me the
same Property but only Property of the same kind and amount.



 
ORIGNAL - PAGE 1 OF 4

--------------------------------------------------------------------------------

 
 
Payment of Indebtedness Upon Demand
8.
I shall at all times be liable for the payment of any amounts advanced, any
debit balance or other obligations owing in any of my account(s) with you and I
shall be liable to you for any deficiency remaining in any such account(s) in
the event of the liquidation thereof, in whole or in part, by you or by me. I
shall make payment of any such debit balance, obligation, deficiency, -
indebtedness, including interest and commissions, upon demand and any costs of
collection, including attorney's fees, if incurred by you.



Interest Provision
9.
All amounts advanced and other balances due shall be charged interest in
accordance with your usual custom, which may include the compounding of
interest, including any increases in rates which reflect adjustments in the UBS
Financial Services Base Loan Rate, and such other charges as you may make to
cover your facilities and extra services. Payment of all amounts advanced and
other balances due, together with the interest thereon, shall be made by me to
you at any of your offices which will act as my agent for the transmittal of
such amounts and other balances due to you at New York, New York.



I HAVE READ AND UNDERSTAND THE STATEMENT OF CREDIT PRACTICES DESCRIBING INTEREST
CHARGES PRINTED ON THE REVERSE SIDE.


Sub-Agents
10.
You may employ sub-brokers and shall be responsible only for reasonable care in
their selection. You may deal with market makers or members of any exchange
known as specialists or known as odd lot dealers and in the execution of my
orders they may act as sub-brokers for me and may also buy or sell the property
for themselves as dealers for their own account.



Margin Requirements
11.
I agree to maintain in account(s) with you such positions and margin as required
by all applicable statutes, rules, regulations, procedures, and customs, or as
you deem necessary or advisable, and where applicable, to satisfy any and all
margin calls issued in connection with such business.



Liquidations and Covering Positions
12.
You shall have the right in accordance with your general policies regarding your
margin maintenance requirements in existence at the time or; if in your
discretion you consider it necessary for your protection to require additional
collateral or the liquidation of any account of mine, or; in the event a
petition in bankruptcy, or for appointment of a receiver is filed by or against
me, or; an attachment is levied against the account(s) of mine, or; in the event
of my death; to sell any or all property in the account(s) of mine with you,
whether carried individually or jointly with others, to buy any or all property
which may be short in such account(s), to cancel any open orders and to close
any or all outstanding contracts, all without demand for margin or additional
margin, other notice or sale or purchase, or other notice of advertisement. Any
such sales or purchases may be made at your discretion on any exchange or other
market where such business is usually transacted, or at public auction or
private sale, and you may be the purchasers for your own account. It is
understood a prior demand, or call, or prior notice of the time and place of
such sale or purchase shall not be considered a waiver of your right to sell or
buy without demand or notice as herein provided. You shall not be liable to me
in any way for any adverse tax consequences resulting from the liquidation of
any appreciated Property in any account.



Binding Notice of Agreement
13.
I expressly agree you will not be bound by any representation or agreement made
by any of your employees or agents which purports to affect or diminish your
rights under this agreement.



Effect of Law or Rule Change
14.
In the event any one or more of the provisions contained in this agreement shall
for any reason be held to be invalid, illegal, or unenforceable in any respect,
such finding or holding shall only affect the provision(s) involved and the
remainder of this agreement and the application of all other provisions shall
not be affected.



Address
15.
My address below is and will continue to be a correct address until UBS
Financial Services receives written notice of any change. Notices and
communications sent to me at such address will constitute personal delivery to
me, whether actually received or not.

 
 
ORIGNAL - PAGE 2 OF 4

--------------------------------------------------------------------------------

 


Client Representation
16.
I represent to have reached the age of majority according to the laws of the
state of my residence. I agree to abide by the rules of the regulatory agencies
and your firm's policy if I am employed by any; exchange or any corporation of
which any exchange owns a majority of the capital stock; member or firm
registered on any exchange, bank, trust company, insurance company; or any
company or individual dealing, either as broker or principal, in stocks, bonds,
or any other securities, commodities, or commercial paper. If during this
agreement I become such an employee, you will be notified. No one other than me
has or will have an interest in any account(s) of mine unless you are notified
in writing by me.



Jurisdiction
17.
All transactions made for my account(s) shall be governed by the terms of this
agreement. This agreement and its enforcement shall be construed and governed by
the laws of the State of New York, and shall be binding upon my heirs,
executors, administrators, successors, and assigns.



Credit Review
18.
An investigation of my personal and business credit may be made and, I may make
written request, within a reasonable time, for disclosure of the nature of the
investigation.



ARBITRATION
19.
THIS AGREEMENT CONTAINS A PREDISPUTE ARBITRATION CLAUSE. BY SIGNING AN
ARBITRATION AGREEMENT THE PARTIES AGREE AS FOLLOWS:



— ARBITRATION IS FINAL AND BINDING ON THE PARTIES. ALL PARTIES TO THIS AGREEMENT
ARE GIVING UP THE RIGHT TO SUE EACH OTHER IN COURT, INCLUDING THE RIGHT TO A
TRIAL BY JURY, EXCEPT AS PROVIDED BY THE RULES OF THE ARBITRATION FORUM IN WHICH
A CLAIM IS FILED.
— THE PARTIES ARE WAIVING THEIR RIGHT TO SEEK REMEDIES IN COURT, INCLUDING THE
RIGHT TO JURY TRIAL. ARBITRATION AWARDS ARE GENERALLY FINAL AND BINDING; A
PARTY'S ABILITY TO HAVE A COURT REVERSE OR MODIFY AN ARBITRATION AWARD IS VERY
LIMITED.
— PRE-ARBITRATION DISCOVERY IS GENERALLY MORE LIMITED THAN AND DIFFERENT FROM
COURT PROCEEDINGS. THE ABILITY OF THE PARTIES TO OBTAIN DOCUMENTS, WITNESS
STATEMENTS AND OTHER DISCOVERY IS GENERALLY MORE LIMITED IN ARBITRATION THAN IN
COURT PROCEEDINGS.
— THE ARBITRATOR'S AWARD IS NOT REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL
REASONING AND ANY PARTY'S RIGHT TO APPEAL OR TO SEEK MODIFICATION OF RULINGS BY
THE ARBITRATORS IS STRICTLY LIMITED. THE ARBITRATORS DO NOT HAVE TO EXPLAIN THE
REASON(S) FOR THEIR AWARD.
— THE PANEL OF ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS WHO
WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY.
— THE RULES OF SOME ARBITRATION FORUMS MAY IMPOSE TIME LIMITS FOR BRINGING A
CLAIM IN ARBITRATION. IN SOME CASES, A CLAIM THAT IS INELIGIBLE FOR ARBITRATION
MAY BE BROUGHT IN COURT.
— THE RULES OF THE ARBITRATION FORUM IN WHICH THE CLAIM IS FILED, AND ANY
AMENDMENTS THERETO, SHALL BE INCORPORATED INTO THIS AGREEMENT.
— CLIENT AGREES, AND BY CARRYING AN ACCOUNT FOR YOU UBS FINANCIAL SERVICES INC.
AGREES, THAT ANY AND ALL CONTROVERSIES WHICH MAY ARISE BETWEEN YOU AND UBS
FINANCIAL SERVICES INC. CONCERNING ANY ACCOUNT(S), TRANSACTION, DISPUTE OR THE
CONSTRUCTION, PERFORMANCE, OR BREACH OF THIS OR ANY OTHER AGREEMENT, WHETHER
ENTERED INTO PRIOR, ON OR SUBSEQUENT TO THE DATE HEREOF, SHALL BE DETERMINED BY
ARBITRATION. ANY ARBITRATION UNDER THIS AGREEMENT SHALL BE HELD UNDER AND
PURSUANT TO AND BE GOVERNED BY THE FEDERAL ARBITRATION ACT, AND SHALL BE
CONDUCTED BEFORE AN ARBITRATION PANEL CONVENED BY THE NEW YORK STOCK EXCHANGE,
INC. OR THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. CLIENT MAY ALSO
SELECT ANY OTHER NATIONAL SECURITY EXCHANGE'S ARBITRATION FORUM UPON WHICH UBS
FINANCIAL SERVICES INC. IS LEGALLY REQUIRED TO ARBITRATE THE CONTROVERSY WITH
CLIENT, INCLUDING, WHERE APPLICABLE, THE MUNICIPAL SECURITIES RULEMAKING BOARD.
SUCH ARBITRATION SHALL BE GOVERNED BY THE RULES OF THE ORGANIZATION CONVENING
THE PANEL. CLIENT MAY ELECT IN THE FIRST INSTANCE THE ARBITRATION FORUM, BUT IF
CLIENT FAILS TO MAKE SUCH ELECTION, BY REGISTERED LETTER OR TELEGRAM ADDRESSED
TO UBS FINANCIAL SERVICES INC. AT 1200 HARBOR BOULEVARD, 10TH FLOOR, WEEHAWKEN,
NJ 07086, ATTN: LEGAL DEPARTMENT, BEFORE THE EXPIRATION OF FIVE DAYS (5) AFTER
RECEIPT OF A WRITTEN REQUEST FROM UBS FINANCIAL SERVICES INC. TO MAKE SUCH
ELECTION, THEN UBS FINANCIAL SERVICES INC. MAY MAKE SUCH ELECTION. THE AWARD OF
THE ARBITRATORS, OR OF THE MAJORITY OF THEM, SHALL BE FINAL, AND JUDGMENT UPON
THE AWARD RENDERED MAY BE ENTERED IN ANY COURT OF COMPETENT JURISDICTION.
 
 
ORIGNAL - PAGE 3 OF 4

--------------------------------------------------------------------------------

 
 
— NO PERSON SHALL BRING A PUTATIVE OR CERTIFIED CLASS ACTION TO ARBITRATION, NOR
SEEK TO ENFORCE ANY PRE-DISPUTE ARBITRATION AGREEMENT AGAINST ANY PERSON WHO HAS
INITIATED IN COURT A PUTATIVE CLASS ACTION; WHO IS A MEMBER OF A PUTATIVE CLASS
WHO HAS OPTED OUT OF THE CLASS WITH RESPECT TO ANY CLAIMS ENCOMPASSED BY THE
PUTATIVE CLASS ACTION UNTIL:
(I) THE CLASS CERTIFICATION IS DENIED; (II) THE CLASS IS DECERTIFIED; OR (III)
THE CUSTOMER IS EXCLUDED FROM THE CLASS BY THE COURT.
— SUCH FORBEARANCE TO ENFORCE AN AGREEMENT TO ARBITRATE SHALL NOT CONSTITUTE A
WAIVER OF ANY RIGHTS UNDER THIS AGREEMENT EXCEPT TO THE EXTENT STATED HEREIN.
— CLIENT EXPRESSLY AGREES THAT SERVICE OF PROCESS IN ANY ACTION SHALL BE
SUFFICIENT IF SERVED BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT YOUR LAST
ADDRESS KNOWN TO UBS FINANCIAL SERVICES INC.


CLIENT EXPRESSLY WAIVES ANY DEFENSE TO SERVICE OF PROCESS AS SET FORTH ABOVE.


Assignment
20.
This agreement may be assigned by you and will inure to the benefit of your
successors and assigns and you may transfer or assign the account(s) of mine to
them, which shall be binding on me and my personal representatives.



Accuracy of Reports
21.
ALL REPORTS OF EXECUTION! OF ORDERS AND ACCOUNT STATEMENTS SHALL BE CONCLUSIVE
IF NOT OBJECTED TO BY ME IN WRITING IMMEDIATELY BY NOTICE SENT TO YOU BY
REGISTERED MAIL.



Joint and Several Liability and Joint Accounts
22.
If more than one person signs this agreement, our obligations under this
agreement shall be joint and several. If more than one person signs this
agreement, you may accept any orders and instructions from each, and upon
receipt of inconsistent instructions or a court order, may suspend or terminate
my account.



Liability for Costs of Collection
23.
I agree to pay you the reasonable costs and expenses of collection, including
attorney's fees, for any unpaid Debits, Charges, and other amounts owing you.



Ineligible Accounts
24.
Your account cannot have margin if it is a UGMA/UTMA, ERISA Plan, Retirement,
529 Plan or Estate account. Most managed programs cannot have margin.



Suitability
25.
Margin is not suitable for all clients. Please review UBS Financial Service's
Loan Disclosure Statement carefully for information on the risks involved with
using margin.



Loan Consent
26.
BY SIGNING THIS AGREEMENT, I ACKNOWLEDGE THAT YOU AND YOUR SUCCESSORS AND
ASSIGNS ARE AUTHORIZED IN THE USUAL COURSE OF BUSINESS TO LEND, RELEND,
HYPOTHECATE, REHYPOTHECATE, PLEDGE OR REPLEDGE SEPARATELY OR TOGETHER WITH THE
PROPERTY OF OTHERS EITHER TO YOURSELVES OR TO OTHERS ANY PROPERTY WHICH YOU MAY
BE CARRYING FOR ME ON MARGIN. THIS AUTHORIZATION SHALL APPLY TO ALL ACCOUNTS
CARRIED BY YOU FOR ME AND SHALL REMAIN IN FULL FORCE UNTIL WRITTEN NOTICE OF
REVOCATION IS RECEIVED BY YOU.



IN RETURN FOR YOUR EXTENSION OR MAINTENANCE OF CREDIT IN CONNECTION WITH MY
ACCOUNT, I ACKNOWLEDGE THAT THE SECURITIES IN MY MARGIN ACCOUNT, TOGETHER WITH
ALL ATTENDANT RIGHTS OF OWNERSHIP, MAY BE LENT TO YOU OR LENT OUT TO OTHERS. IN
CONNECTION WITH SUCH LOANS, YOU MAY RECEIVE AND RETAIN CERTAIN BENEFITS TO WHICH
I WILL NOT BE ENTITLED. IN CERTAIN CIRCUMSTANCES,


SUCH LOANS MAY LIMIT, IN WHOLE OR IN PART, MY ABILITY TO EXERCISE VOTING RIGHTS
OF THE SECURITIES LENT.


BY SIGNING THIS AGREEMENT THE CUSTOMER ACKNOWLEDGES THAT:


1.
THE SECURITIES IN THE CUSTOMER'S MARGIN ACCOUNT MAY BE LOANED TO THE BROKER OR
LOANED OUT TO OTHERS AND;

2.
THAT THE CUSTOMER HAS RECEIVED A COPY OF THIS AGREEMENT.



THIS AGREEMENT CONTAINS A PRE-DISPUTE ARBITRATION CLAUSE AT PAGE 2 AT PARAGRAPH
19.


Do you intend to engage in "pattern day trading" as defined by NYSE Rule 431
*     m Yes          ● No



*"Day Trading" means purchasing and selling or selling and purchasing the same
security in the same day in a margin account. "Pattern day trading" means
executing four or more day trades within five business days if the number of day
trades exceeds six percent of the total trades during that period.


CLIENT: BE
SURE TO RETAIN
YOUR COPY





/s/ Greg LeClaire
 
Greg LeClaire, CFO
10 Sep. 2008
Signature of Principal (Name and title if a corporation)
Date
   
/s/ Zee Hakimoglu
 
Zee Hakimoglu, CEO
10 Sep. 2008
(Signature of Second Party, if a joint Account)
Date
   
5225 Wiley Post Way, Suite 500                         Salt Lake
City,                                UT                           84116
No. of Street Address                                           City of
Town                                State                      Postal Code





ORIGINAL-PAGE 4 OF 4


--------------------------------------------------------------------------------